DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on September 10, 2020. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
 	Claims 1, 8, and 15 are amended; claims 21 is newly added; and claims 1-21 are pending and have been considered below.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. 2009/0132469) in view of Lin et al. (U.S. 2013/0194258).
With regard to claim 1, White teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device (Fig. 1; [abstract]; [0012]), the program comprising sets of instructions for: 
 	receiving from a computing system a plurality of data and a plurality of points associated with the plurality of data for display in a view of a map, each point in the set of points comprising location data specifying a location of the point (Fig. 7,720; [abstract] A set of data is stored in memory for a geographic region, and a plurality of neighborhoods is identified in the geographic region based on processing of the stored set of data; [0025] A search engine is served over the Internet or other communications networks to users operating client devices, and the users may enter or be prompted to enter/select neighborhood names or terms/keywords that can be related to neighborhoods of the data structure. Search requests are processed by the search engine using the neighborhood boundary definitions and other content, and the results may include a mapping of the results with or without a showing of the used neighborhood boundaries in a user interface (e.g., an inset of a web browser display of a web page or the like); [0031] The terms entered in box 224 are processed to identify a spatial index or a geo-code identifier (such as a name of a neighborhood or an alias), and the search uses this geo-code identifier to provide data matching the terms or words in box 220. The results may be displayed as map 210 with a boundary of the neighborhood 212 optionally shown along with locations of matching entities 214 (e.g., locations of ATMs in the neighborhood); [0032] The GIS system 310 is intended to represent one source of information on neighborhood or other informal regions or spaces including map or geographic data 316 that may provide boundary definitions such as polygon geometry in geographic coordinates or the like (e.g., latitude and longitude of three or more points that are used to define a polygon)); 
 	determining that a subset of the plurality of points have the same location data ([0005] search results located in the same or nearby geographic regions; [0010] the methods of the invention recognize that neighborhoods are typically not well defined such as administrative regions like cities or counties, but, instead, neighborhoods are often more generally defined by informal boundaries that may even be the subject of community-level disagreement (e.g., there may be two or more boundary definitions for the same neighborhood). The methods described herein provide techniques for determining the available boundary definitions of a neighborhood; [0013] In some cases, the neighborhood definition information includes more than one boundary geometry or definition for the same neighborhood, and the generating of the boundary definition for such neighborhoods includes combining the two boundaries to define a single, new boundary geometry; [0044] This record 450 is useful because neighborhoods may overlap, nest (e.g., boundary is 100 percent contained within a larger boundary), or have the same boundary but different name (e.g., alias). When a search point returns more than one record, for example, it may be desirable that these relationships be available for use in resolving the result to one neighborhood. For example, the relationship attribute 456 may be used such as by applying the principle of dominance for overlapping neighborhoods to return the hood previously identified as important or dominant neighborhood); 
 	rendering in the view of the map a geometry representing the subset of the plurality of points and an indication that the geometry represents the subset of the plurality of points (Fig. 6; Fig. 7, 730-770; Figs. 8-9E; Fig. 10; [abstract] provide a more inclusive geometry such as by aligning the geometries and performing an additive algorithm; [0010]-[0011] A data structure is created that includes geometry records for all the neighborhoods in a particular geographic region, and the records include definitions of the boundaries (e.g., polygon geometry that may be defined with geographical coordinates or the like) along with other useful content such as hierarchy data for the neighborhood, postal codes in the neighborhood, cities within the neighborhood, relationships with other neighborhoods, and more (e.g., neighborhood names in other languages and the like); [0013] In some cases, the neighborhood definition information includes more than one boundary geometry or definition for the same neighborhood, and the generating of the boundary definition for such neighborhoods includes combining the two boundaries to define a single, new boundary geometry; [0031]); and 
 	for points in the plurality of points other than the subset of the plurality of points, rendering geometries that represent the points (Fig. 8; Figs. 9A-9E; Fig. 10; [claim 13] modifying the boundary geometries for a subset of the informal spaces such that a greater area is included within each of the modified boundary geometries). However, White does not specifically teach:
- 	determining that a subset of the plurality of points would overlap in the view of the map based on the subset having the same location data
Lin teaches a system and method of a combined visual entity that represents geographical overlapping visual entities [abstract]. While Lin does not specifically teach a geometry, Lin teaches receiving from a computing system (Fig.1, 102) a plurality of data and a plurality of points associated with the plurality of data for display in a view of a map (Figs. 2-4; Fig. 9, 900; Fig. 13), each point in the set of points comprising location data specifying a location of the point ([abstract] a map view can include multiple geographical entities that overlap; [0002] a mapping application can have access to a multitude of locations (e.g., restaurants, banks, hotels, parks, and so on) that can be displayed as part of a map view; [0004] For example, a map view can include multiple geographical entities that overlap. A primary visualization can be rendered that represents one of the multiple geographical entities. The primary visualization can be visually annotated (e.g., with symbols, letters, or other visual indicators) to indicate others of the multiple geographical entities; [0005] the visual entities can represent geographical locations in a map view). Lin further teaches determining that a subset of the plurality of points (Fig. 2 and 3, 210; Fig. 4, 402; Figs. 5-6) would overlap in the view of the map based on the subset having the same location data (Fig. 14; [0056] Further illustrated in FIG. 2 is a map view 208 that includes map region 204 and a foundation 210. In accordance with some embodiments, foundation 210 is a visual representation of a cluster that is created using visual entities from map region 204. Thus, the overlapping group of visual entities displayed in map region 204 of map view 206 can be replaced with foundation 210. Foundation 210 can represent a unified visual representation that a user can interact with to view visual entities included in the cluster and to find out more information about the visual entities; [0061] if several visual entities are located at the same address (e.g., in an office building), the visual entities can become cluttered; [0063]-[0066]; [0077] form clusters using geographical entities that occur at the same or similar location (e.g., a particular street address); [0099] FIG. 14 displays an example combined visual entity in accordance with some embodiments, generally at 1400. Combined visual entity 1400 includes a primary visualization 1402 and annotations 1404, 1406, and 1408…Thus, combined visual entity 1400 presents a visual indication of an overlap between these particular data sets). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to 

With regard to claim 2, the limitations are addressed above and White teaches wherein the program further comprises a set of instructions for receiving from the computing system a plurality of point identifiers associated with the plurality of points (Fig. 7, 720; [abstract] A set of data is stored in memory for a geographic region, and a plurality of neighborhoods is identified in the geographic region based on processing of the stored set of data; [0025] A search engine is served over the Internet or other communications networks to users operating client devices, and the users may enter or be prompted to enter/select neighborhood names or terms/keywords that can be related to neighborhoods of the data structure. Search requests are processed by the search engine using the neighborhood boundary definitions and other content, and the results may include a mapping of the results with or without a showing of the used neighborhood boundaries in a user interface (e.g., an inset of a web browser display of a web page or the like); [0031] – [0032), 
    wherein determining the subset of the plurality of points comprises, for each point in the plurality of points:
(Fig. 7, 740; [0009] It was realized that in contrast to geographic regions with well-accepted definitions such as a county or city, there are informal spaces or regions that are used to define a geography. For example, neighborhoods generally refer to a particular type of informal space and, as colloquialisms, they exist as subjective determinations with different groups of people defining their size and boundaries differently (e.g., one person may think their neighborhood extends west to a particular street while another person believes it extends further west to a different street or geographic point such as a river). When a neighborhood name is entered as a search term, the results are often surprising to the user with unwanted matches or hits and desired entities not providing a match or being missed); 
 	when the location data of the point is determined to exist in the mapping, adding the point identifier to point identifiers mapped to the location data ([0011] The multiple boundary definitions (modified or not) are combined, such as by additive techniques, to create a new or revised neighborhood boundary definition that is assigned a neighborhood identifier. A data structure is created that includes geometry records for all the neighborhoods in a particular geographic region, and the records include definitions of the boundaries (e.g., polygon geometry that may be defined with geographical coordinates or the like) along with other useful content such as hierarchy data for the neighborhood, postal codes in the neighborhood, cities within the neighborhood, relationships with other neighborhoods, and more (e.g., 
neighborhood names in other languages and the like); [0022]; [0034]; [0046]); and
 	when the location data of the point is determined to exist in the mapping, adding an association between the location data and the point identifier to the mapping (Fig. 7, 770; [0011] The multiple boundary definitions (modified or not) are combined, such as by additive techniques, to create a new or revised neighborhood boundary definition that is assigned a neighborhood identifier. A data structure is created that includes geometry records for all the neighborhoods in a particular geographic region, and the records include definitions of the boundaries (e.g., polygon geometry that may be defined with geographical coordinates or the like) along with other useful content such as hierarchy data for the neighborhood, postal codes in the neighborhood, cities within the neighborhood, relationships with other neighborhoods, and more (e.g., neighborhood names in other languages and the like); [0022]; [0034]; [0046] As shown, the boundaries 610, 620 are defined differently to include differing space or areas. Instead of choosing one definition, a single boundary is preferably generated by combining the boundaries 610, 620 in an additive manner (as explained below) to include at least all the areas within both boundaries 610, 620 (e.g., before or after modification of each of the boundaries or of particular polygon boundary sides or defining points)).

With regard to claim 3, the limitations are addressed above and White teaches wherein the program further comprises sets of instructions for: 
 	receiving a selection of the geometry representing the subset of the plurality of points ([0005] search results located in the same or nearby geographic regions; [0010] the methods of the invention recognize that neighborhoods are typically not well defined such as administrative regions like cities or counties, but, instead, neighborhoods are often more generally defined by informal boundaries that may even be the subject of community-level disagreement (e.g., there may be two or more boundary definitions for the same neighborhood). The methods described herein provide techniques for determining the available boundary definitions of a neighborhood; [0013] In some cases, the neighborhood definition information includes more than one boundary geometry or definition for the same neighborhood, and the generating of the boundary definition for such neighborhoods includes combining the two boundaries to define a single, new boundary geometry; [0044] This record 450 is useful because neighborhoods may overlap, nest (e.g., boundary is 100 percent contained within a larger boundary), or have the same boundary but different name (e.g., alias). When a search point returns more than one record, for example, it may be desirable that these relationships be available for use in resolving the result to one neighborhood. For example, the relationship attribute 456 may be used such as by applying the principle of dominance for overlapping neighborhoods to return the hood previously identified as important or dominant neighborhood); and 
 	in response to receiving the selection, providing a user interface control comprising a selectable UI element for each point in the subset of the plurality of points ([0007]; [0033] The neighborhood data provider system 330 may take a number of forms to practice the invention and is shown as including a CPU 332, an I/O 334 (such as keyboard, GUI, touchscreen, voice command modules, touchpads, mouse, and the like), and monitor 336. These components of a typical computer system or workstation are used by an operator to enter data and initiate software/firmware (e.g., to work with the computer system 330 to generate and populate the data structure 360 and/or to transfer content 366 to search engine system 370). The system 330 includes a neighborhood boundary definition module 340 along with a data structure content module 342 that are implemented or run by processor 332 to allow an operator request, select, and modify neighborhood data such as boundaries and to manipulate this data and/or to enter additional data to create neighborhood data content 366; [0034] The module 340 may further be used to view the existing boundaries of a neighborhood via a displayed map on monitor 336 (or a GUI on monitor 336) and/or display defining geographic coordinates. The operator may be prompted to save these boundaries as defined or final boundaries or to adjust the boundaries).


 	receiving a selection of one of the selectable UI elements in the user interface control ([0007]; [0033] The neighborhood data provider system 330 may take a number of forms to practice the invention and is shown as including a CPU 332, an I/O 334 (such as keyboard, GUI, touchscreen, voice command modules, touchpads, mouse, and the like), and monitor 336. These components of a typical computer system or workstation are used by an operator to enter data and initiate software/firmware (e.g., to work with the computer system 330 to generate and populate the data structure 360 and/or to transfer content 366 to search engine system 370). The system 330 includes a neighborhood boundary definition module 340 along with a data structure content module 342 that are implemented or run by processor 332 to allow an operator request, select, and modify neighborhood data such as boundaries and to manipulate this data and/or to enter additional data to create neighborhood data content 366; [0034] The module 340 may further be used to view the existing boundaries of a neighborhood via a displayed map on monitor 336 (or a GUI on monitor 336) and/or display defining geographic coordinates. The operator may be prompted to save these boundaries as defined or final boundaries or to adjust the boundaries);
 	receiving a request for a visualization of the data associated with the point associated with the selected UI element ([0027] In some cases, advertiser(s) 132 may also be coupled to the map manager 102 via a network 122 to provide advertising content that they request be linked to particular neighborhoods (e.g., be displayed when a user requests any or particular information that is spatially indexed to a neighborhood). Significantly, the system 100 further includes a neighborhood data provider 130 that transfers informal space or neighborhood content or data to the search engine provider 102 for use in responding to search requests); and
 	in response to the request, providing the visualization of the data associated with the point associated with the selected UI element ([0007]; [0027]; [0033] The neighborhood data provider system 330 may take a number of forms to practice the invention and is shown as including a CPU 332, an I/O 334 (such as keyboard, GUI, touchscreen, voice command modules, touchpads, mouse, and the like), and monitor 336. These components of a typical computer system or workstation are used by an operator to enter data and initiate software/firmware (e.g., to work with the computer system 330 to generate and populate the data structure 360 and/or to transfer content 366 to search engine system 370). The system 330 includes a neighborhood boundary definition module 340 along with a data structure content module 342 that are implemented or run by processor 332 to allow an operator request, select, and modify neighborhood data such as boundaries and to manipulate this data and/or to enter additional data to create neighborhood data content 366; [0034] The module 340 may further be used to view the existing boundaries of a neighborhood via a displayed map on monitor 336 (or a GUI on monitor 336) and/or display defining geographic coordinates. The operator may be prompted to save these boundaries as defined or final boundaries or to adjust the boundaries).

With regard to claim 5, the limitations are addressed above and White teaches wherein the program further comprises sets of instructions for:
 	calculating an average value based on the data associated with the subset of the plurality of points ([0054] For example, an overlapping of neighborhood boundaries may be determined by a data structure content module 342 (or other routine or code device) such as by identifying overlapping areas of less than the value used to identify a parent-child relationship (e.g., less than about 97 percent overlap, less than 90 percent overlap, or the like)); 
 	determining a size of the geometry representing the subset of the plurality of points based on the average value (Figs. 9A-10; [0013] In many cases, there is overlap between the combined definitions and also non-common area(s) or areas unique to one of the combined definitions. The generating of the boundary step may in some embodiments include modifying the boundary geometry to define a new boundary geometry (e.g., by increasing the size of the original boundary to include more area such as by moving all boundary edges outward a preset distance, enlarging the area a particular percentage or preset area amount, or by moving one or more of the defining geographic coordinates to include more area)); and 
(Figs. 9A-10; [0013] In many cases, there is overlap between the combined definitions and also non-common area(s) or areas unique to one of the combined definitions. The generating of the boundary step may in some embodiments include modifying the boundary geometry to define a new boundary geometry (e.g., by increasing the size of the original boundary to include more area such as by moving all boundary edges outward a preset distance, enlarging the area a particular percentage or preset area amount, or by moving one or more of the defining geographic coordinates to include more area); [0014] During the generating of the boundaries step, the computer is allowed to create boundaries that cross such that there is a common or overlapping area between two or more of the neighborhoods, and the method in these cases will include assigning weights to the neighborhoods or providing a dominance relationship between these overlapping neighborhoods to facilitate determining a "winning" or "matching" neighborhood for locations or positions within the overlapping area (e.g., when only one neighborhood can be considered to contain a geographic location, it is the dominant or more heavily weighted neighborhood); [0040]-[0041]; [0051] FIGS. 9A-9E illustrate representative polygons or neighborhood boundary shapes that may be formed according to the additive method of the present invention (again, with or without modifications of input boundary definitions to be more inclusive prior to combining). FIG. 9A illustrates input definitions 902 and 904 that are partially overlapping, and when combined at 900 form a larger hood definition that includes non-common area contributed by both polygons 902, 904. FIG. 9B illustrates input or original space definitions 912, 914 that may be combined at 910 to form a new neighborhood boundary definition that is inclusive of areas of the adjacent but non-nesting perceptions of the space).

With regard to claim 7, the limitations are addressed above and White teaches wherein the program further comprises sets of instructions for:
 	receiving a request for view of the map ([0027] In some cases, advertiser(s) 132 may also be coupled to the map manager 102 via a network 122 to provide advertising content that they request be linked to particular neighborhoods (e.g., be displayed when a user requests any or particular information that is spatially indexed to a neighborhood). Significantly, the system 100 further includes a neighborhood data provider 130 that transfers informal space or neighborhood content or data to the search engine provider 102 for use in responding to search requests); 
 	determining a map extent of the view of the map (Figs. 9A-10; [0013] In many cases, there is overlap between the combined definitions and also non-common area(s) or areas unique to one of the combined definitions. The generating of the boundary step may in some embodiments include modifying the boundary geometry to define a new boundary geometry (e.g., by increasing the size of the original boundary to include more area such as by moving all boundary edges outward a preset distance, enlarging the area a particular percentage or preset area amount, or by moving one or more of the defining geographic coordinates to include more area)); 
 	generating a query for points with location data that fall within the map extent (Fig. 2; [0030]); and 
 	sending the query to the computing system (Fig. 2; [0030] – [0031] The user interface 200 includes devices common to web pages for allowing a user to enter search terms or words such as drop-down list, boxes, or other elements facilitating user input and selection. As shown, boxes 220, 224 are provided for a user to enter search terms and a button 228 is provided to initiate the search. In other cases, a user may request a map 210 and select one or more areas (such as neighborhoods or other informal spaces 212) to perform the search. In the user interface 200, the user is prompted to enter non-geographical search terms in box 220 such as words related to a particular entity and to enter geographical terms in box 224 that specify a neighborhood or other informal space to search with the terms in box 220. The terms entered in box 224 are processed to identify a spatial index or a geo-code identifier (such as a name of a neighborhood or an alias), and the search uses this geo-code identifier to provide data matching the terms or words in box 220. The results may be displayed as map 210 with a boundary of the neighborhood 212 optionally shown along with locations of matching entities 214 (e.g., locations of ATMs in the neighborhood)), 
 	wherein the plurality of data and the plurality of points associated with the plurality of data received from the computing system is a response to the query ([0007]; [0027]; [0033] The neighborhood data provider system 330 may take a number of forms to practice the invention and is shown as including a CPU 332, an I/O 334 (such as keyboard, GUI, touchscreen, voice command modules, touchpads, mouse, and the like), and monitor 336. These components of a typical computer system or workstation are used by an operator to enter data and initiate software/firmware (e.g., to work with the computer system 330 to generate and populate the data structure 360 and/or to transfer content 366 to search engine system 370). The system 330 includes a neighborhood boundary definition module 340 along with a data structure content module 342 that are implemented or run by processor 332 to allow an operator request, select, and modify neighborhood data such as boundaries and to manipulate this data and/or to enter additional data to create neighborhood data content 366; [0034] The module 340 may further be used to view the existing boundaries of a neighborhood via a displayed map on monitor 336 (or a GUI on monitor 336) and/or display defining geographic coordinates. The operator may be prompted to save these boundaries as defined or final boundaries or to adjust the boundaries).



With regard to claim 9, the method claim corresponds to the medium claim 2, respectively, and therefore is rejected with the same rationale. 

With regard to claim 10, the method claim corresponds to the medium claim 3, respectively, and therefore is rejected with the same rationale. 

With regard to claim 11, the method claim corresponds to the medium claim 4, respectively, and therefore is rejected with the same rationale. 

With regard to claim 12, the method claim corresponds to the medium claim 5, respectively, and therefore is rejected with the same rationale. 

With regard to claim 14, the method claim corresponds to the medium claim 7, respectively, and therefore is rejected with the same rationale. 

With regard to claim 15, the system claim corresponds to the medium claim 1, respectively, and therefore is rejected with the same rationale. 

With regard to claim 16, the system claim corresponds to the medium claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the system claim corresponds to the medium claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the system claim corresponds to the medium claim 4, respectively, and therefore is rejected with the same rationale. 
 
With regard to claim 19, the system claim corresponds to the medium claim 5, respectively, and therefore is rejected with the same rationale. 

With regard to claim 21, the limitations are addressed above. However, White does not teach:
-  wherein the indication includes text specifying a number of points in the subset
Lin teaches a system and method of a combined visual entity that represents geographical overlapping visual entities [abstract]. Lin also teaches text specifying a number of points in the subset (Fig. 6, 604 and 608; [0066] At 604, user interaction with foundation 602 causes a popup window 606 to be displayed. At 608, a user interacts with the popup window 606. According to some embodiments, user interaction with popup window 606 can include causing a cursor to hover over the popup window. At 610, the user interaction with popup window 606 causes the popup window to expand to reveal more information about visual entities included in the cluster represented by foundation 602. In this particular example embodiment, the information includes a scrollable list of business entities that are part of the cluster). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the geometries taught by White, to have included the subset of plurality of points which overlap and text indications as taught by Lin, to have achieved a geographical system and method of providing a mapping application having access to a multitude of locations in a map view.




 	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. 2009/0132469) in view of Lin et al. (U.S. 2013/0194258) and further in view of Schilke et al. (U.S. 2010/0057275).
With regard to claim 6, the limitations are addressed above and White teaches wherein the program further comprises sets of instructions for:
 	determining a value for each point in the plurality of points based on values of the data associated with the plurality of points and a set of threshold values ([0027] In some cases, advertiser(s) 132 may also be coupled to the map manager 102 via a network 122 to provide advertising content that they request be linked to particular neighborhoods (e.g., be displayed when a user requests any or particular information that is spatially indexed to a neighborhood). Significantly, the system 100 further includes a neighborhood data provider 130 that transfers informal space or neighborhood content or data to the search engine provider 102 for use in responding to search requests);
 	calculating an average value based on the determined values of the subset of the plurality of points based on the average value ([0054] For example, an overlapping of neighborhood boundaries may be determined by a data structure content module 342 (or other routine or code device) such as by identifying overlapping areas of less than the value used to identify a parent-child relationship (e.g., less than about 97 percent overlap, less than 90 percent overlap, or the like));
 	determining a geometry representing the subset of the plurality of points based on the average value (Figs. 9A-10; [0013] In many cases, there is overlap between the combined definitions and also non-common area(s) or areas unique to one of the combined definitions. The generating of the boundary step may in some embodiments include modifying the boundary geometry to define a new boundary geometry (e.g., by increasing the size of the original boundary to include more area such as by moving all boundary edges outward a preset distance, enlarging the area a particular percentage or preset area amount, or by moving one or more of the defining geographic coordinates to include more area)); and
 	for points in the plurality of points other than the subset of the plurality of points, determining the geometries based on the values of the points (Figs. 9A-10; [0013] In many cases, there is overlap between the combined definitions and also non-common area(s) or areas unique to one of the combined definitions. The generating of the boundary step may in some embodiments include modifying the boundary geometry to define a new boundary geometry (e.g., by increasing the size of the original boundary to include more area such as by moving all boundary edges outward a preset distance, enlarging the area a particular percentage or preset area amount, or by moving one or more of the defining geographic coordinates to include more area); [0014] During the generating of the boundaries step, the computer is allowed to create boundaries that cross such that there is a common or overlapping area between two or more of the neighborhoods, and the method in these cases will include assigning weights to the neighborhoods or providing a dominance relationship between these overlapping neighborhoods to facilitate determining a "winning" or "matching" neighborhood for locations or positions within the overlapping area (e.g., when only one neighborhood can be considered to contain a geographic location, it is the dominant or more heavily weighted neighborhood); [0040]-[0041]; [0051] FIGS. 9A-9E illustrate representative polygons or neighborhood boundary shapes that may be formed according to the additive method of the present invention (again, with or without modifications of input boundary definitions to be more inclusive prior to combining). FIG. 9A illustrates input definitions 902 and 904 that are partially overlapping, and when combined at 900 form a larger hood definition that includes non-common area contributed by both polygons 902, 904. FIG. 9B illustrates input or original space definitions 912, 914 that may be combined at 910 to form a new neighborhood boundary definition that is inclusive of areas of the adjacent but non-nesting perceptions of the space). However, White does not teach: 
- 	a color value
- 	determining a color of the geometry
Schilke teaches a system and method of presenting weather information for geographic regions [abstract]. Schilke also teaches a geometry selected for each weather condition based on the type of weather [abstract], and determining a color of the geometry, each geometry having a color value ([0062] Reduced geometries 402, geometries 404, and symbols 406 may be color coded to indicate a severity and/or level of a condition. For example, green may indicate a light condition, yellow may indicate a moderate condition, red may indicate a severe condition, and magenta may indicate an extreme condition. Of course, other combinations of colors or numbers of colors may be used to indicate other levels for different conditions; [0064]; [0066]; [0068] As yet another example, if two levels of severity are present for geometry 500, these levels may be identified by having two borders and two fills. The borders and/or fills may have different colors to identify the difference in severity or level of the particular weather condition for geometry 500; [0073]; [0080]; [0085]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the geometries taught by 

With regard to claim 13, the method claim corresponds to the medium claim 6, respectively, and therefore is rejected with the same rationale. 

With regard to claim 20, the system claim corresponds to the medium claim 6, respectively, and therefore is rejected with the same rationale. 



Response to Arguments
 	Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Upon further consideration, a new ground of rejection is made in view of Lin et al. (U.S. 2013/0194258), as it teaches a system and method of a combined visual entity that represents geographical overlapping visual entities [abstract]; while also teaching receiving from a computing system (Fig.1, 102) a plurality of data and a plurality of points associated with the plurality of data for display in a view of a map (Figs. 2-4; Fig. 9, 900; Fig. 13), each point in the set of points comprising location data specifying a 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171